Case 2:21-cv-01961-GEKP Document 10 Filed 07/29/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN COARY, :
Plaintiff : CIVIL ACTION
v.
ST. JOSEPH’S UNIVERSITY, : No. 21-1961
Defendant :

ORDER
AND NOW, si day of July, 2021, upon consideration of Defendant’s Motion to
Dismiss “Time-Barred Portions of Plaintiffs Complaint” (Doc. No. 6), and Plaintiff's Response
in Opposition (Doc. No. 8), it is ORDERED that the Motion (Doc. No. 6) is DENIED.
The Clerk of Court shall amend the caption, complaint, and docket in the above-captioned
matter to reflect that the proper name of Defendant is Saint Joseph’s University, not St. Joseph’s

University.

BY THE COURT: _

heen Lo

(GENE WK KK. PRATTER
Coney STATES DISTRICT JUDGE

 

 
